                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ROBERT E. WOODWARD                                                                PLAINTIFF

v.                               Case No. 5:19-cv-00007-KGB

JAMES GIBSON and WENDY KELLEY                                                  DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Robert E. Woodward’s claims are dismissed with prejudice. The relief

requested is denied.

       It is so ordered this 19th day of March, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
